Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Abramson, et al., US 2015/0168174 A1.
As per Claim 1, Abramson teaches an autonomous driving system (¶¶ 416, 967) comprising: 
a Human Machine Interface (¶ 142; with tactile sensors, buttons and touchscreens); and 
a control device configured to control autonomous driving of a vehicle (¶¶ 415, 942); 
plan a first operation instruction timing and a second operation instruction timing, the first operation instruction timing being a timing at which a first operation instruction is to be presented (¶ 886; as per step 9710 of Figure 97), the second operation instruction timing being a timing at which a second operation instruction is to be presented (¶ 886; as per step 9720 of Figure 97); 
determine, as a preceding operation instruction, one of the first operation instruction and the second operation instruction whichever is to be presented first (¶ 886; as per step 9740 of Figure 97); and 
adjust at least one of the first operation instruction timing and the second operation instruction timing such that an operation instruction timing including a preceding operation instruction timing at which the preceding operation instruction is to be presented becomes earlier than the other operation instruction timing among the first operation instruction timing and the second operation instruction timing (¶ 914; e.g., before a turn); 
present the first operation instruction to a driver of the vehicle during the autonomous driving, the first operation instruction requesting the driver to perform a first response operation performed in response to a first request or a first proposal by presenting the first request or the first proposal to the driver via the Human Machine Interface (¶¶ 912-914); 
present the second operation instruction, different from the first operation instruction, to the driver of the vehicle during the autonomous driving, the second operation instruction requesting the driver to perform a second response operation performed in response to a second request or a second proposal by presenting the second request or the second proposal to the driver via the Human Machine Interface (¶¶ 930-931).
As per Claim 2, Abramson teaches that the first operation instruction is an operation instruction related to a first event (¶¶ 912-914) and the second operation instruction is an operation instruction related to a second event (¶¶ 930-931), and the control device is configured to determine, as a preceding event, one of the first event and the second event whichever exists closer to a current position of the vehicle (¶¶ 914-916), and determine an operation instruction related to the preceding event, as the preceding operation instruction, among the first operation instruction and the second operation instruction (¶¶ 917-918; as per a “first set of navigational operations”).

that a priority operation instruction is an operation instruction for which a response operation needs to be performed before the vehicle arrives at a particular position (¶ 914; e.g., before a turn); and 
that the control device is further configured to set the priority operation instruction as the preceding operation instruction when one of the first operation instruction and the second operation instruction is the priority operation instruction and when the other is not the priority operation instruction (¶ 931; e.g., “before starting the vehicle”).
As per Claim 4, Abramson teaches that a following operation instruction is an operation instruction that is one of the first operation instruction and the second operation instruction and is not the preceding operation instruction (¶ 931; e.g., at “a critical 13th turn”) and a preceding response operation is a response operation that is performed in response to the preceding operation instruction (¶ 931; “before starting the vehicle”) and the control device is further configured to present the following operation instruction to the driver after the control device confirms that the preceding response operation is completed (¶ 933; “based on a determination of the occurrence of one or more events”).
As per Claim 5, Abramson teaches that the control device is further configured to: 
predict a first response operation period and a second response operation period based on the first operation instruction timing and the second operation instruction timing (¶¶ 851-852), the first response operation period being a period from the first operation instruction timing to a first response operation completion timing at which the first response operation is predicted to be completed (¶¶ 853-855; based on device orientation changes or screen timeouts), the second response operation period being a period from the second operation instruction timing to a second response operation completion timing at which the second response operation is 
adjust at least one of the first operation instruction timing and the second operation instruction timing such that the first response operation period and the second response operation period do not overlap, when the first response operation period and the second response operation period are predicted to overlap (¶ 901; as estimated departure and arrival times are determined).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,788,825 (“the ‘825 patent”.)  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘825 patent also teaches an autonomous driving system that plans timing patterns for first and second operation instructions of an autonomous vehicle, present the first and second operation instructions to a driver of the autonomous vehicle, and adjust the timing patterns based on driver actions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661